DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 12/30/2020.  Claims 1-20 are pending.  Claims 1, 8, and 15 are independent.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the " must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn.  Applicant's amendment to claims also raises the following new objections. 
Claims 4 objected to because of the following informalities:  
in Claims 4 and 11, line 4, "determining a target size attribute based …" appears to be "determining a target size attribute based on …";
in Claim 4, line 15, "... textual data located at the target textual location with the target content" appears to be "... textual data located at the target textual location within the target content" according to Claim 11;
in Claim 11, line 3, "a first size attribute" appears to be "a first size attribute associated with the source content" according to Claim 4;
in Claim 14, line 2, "textual data may be located at a second location within the source content" appears to be "the textual data may be located at the second location within the source content".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects some of previous rejections and also introduces some new issues.  The remaining rejections are shown below. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 8-14, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites "determining an updated target size attribute based on the target size attribute, … , and the target textual location of the target content; updating the textual data … with the determined updated target size attribute; … wherein the updated textual data is located at the target textual location within the target content" in lines 6-13; however, the specification in paragraphs [0059] and [0076] only discloses is silent on how to determine or update target size attribute for textual data.  If the Examiner has overlooked the portion of the original Specification that describes these features of the present invention, the Applicant should point it out (by paragraph number or page number with line number) in response to the Office Action.  For examination purpose, determining an updated target size attribute will not be based on the target size attribute and the target textual location of the target content; i.e., "determining an updated target size attribute based on the first size attribute, the source width and height attributes of the source content, and the target width and height attributes associated with the first re-sizing option" will be considered.
Claim 8 recites the limitation "receiving, via a user interface, a first selection that indicates the source content of a first size, a second selection that indicates a second size for the target content, a third selection that indicates a focal point of the source content at a first location within the source content, and textual data located at a second location within the source content" in lines 3-7; however, in Figures 3-5 of present invention, only selection of a source content, a focal point of the source content, and sizes for the target content are received via a user interface; textual data included in the source are not received via user interface.  For examination purpose, "receiving, via a user interface, a first selection that indicates the source content of a first size, a second selection that indicates a second size for the target content, and a third selection that indicates a focal point of the source content at a first location within the source content, wherein the source content includes textual data located at a second location within the source content".
Claims 8-14 are rejected for fully incorporating the deficiency of their respective base claims.
Claim 11 recites "determining an updated target size attribute based on the target size attribute, … , and the focal point of the target content; updating the textual data … with the determined updated target size attribute; … wherein the updated textual data is located at a second location within the target content" in lines 6-13; however, the specification in paragraphs [0059] and [0076] only discloses how to determine the location of textual data within the target content, and is silent on how to determine or update target size attribute for textual data.  If the Examiner has overlooked the portion of the original Specification that describes these features of the present invention, the Applicant should point it out (by paragraph number or page number with line number) in response to the Office Action.  For examination purpose, determining an updated target size attribute will not be based on the target size attribute and the focal point of the target content; i.e., "determining an updated target size attribute based on the first size attribute, a first width and height attributes of the source content, and a second width and height attributes associated with the second size for the target content" will be considered.
Claims 12-13 are rejected for fully incorporating the deficiency of their respective base claims.
Claim 20 recites "determining a second location within the target content based on … the textual data, wherein the textual data … include at least one of an updated alignment attribute and an animation effect attribute of the textual data …" in lines 1-6;  however, there is no description found in the specification to support the afore-determining a second location within the target content based on the focal point of the target content, the second location within the source content, and the textual data, wherein the textual data includes size attributes" will be considered according to Claims 5 and 12 with paragraphs [0059] and [0076] in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "determining an updated target size attribute based on … the target textual location of the target content; … the updated textual data located at the target textual location with the target content is displayed based on the updated target size attribute" in lines 6-16, which rendering the claim indefinite because "determining a target textual location within the target content based on the target focal point, the source textual location, and the textual data" recited in Claim 1, lines 20-21 indicates that determining the target textual location of the target content based on the texture data, which includes both size attributes of the texture data in the source content and the target content (see also Claim 5 and paragraphs [0059] and [0076] of the specification); therefore, it is impossible to determine A ("updated target size attribute" for displaying "updated textual data within target content") based on B ("target textual location") which is also determined from A ("updated target size attribute" for displaying "updated textual data within target content") according to the paragraphs [0059] and [0076] of the specification and Claim 5.  For examination purpose, "the target texture location of the target content" will not be considered in determining "an updated target size attribute" according to the specification (see also 112(a) rejection) and replaced by "the first size attribute associated with the source content"; i.e., size attribute of source textual data.
Claims 4 and 11 recite the limitation "a target size attribute" in line 4, which rendering these claims indefinite because a target content includes image data and textual data, it is unclear what this target size attribute is for; for image data or textual data?  For examination purposes, "a target size attribute of the textual data" is considered.
Claims 12-13 are rejected for fully incorporating the deficiency of their respective base claims.
Claim 8 recites the limitation "receiving, via a user interface, a first selection that indicates the source content of a first size, a second selection that indicates a second size for the target content, a third selection that indicates a focal point of the source content at a first location within the source content, and textual data located at a second location within the source content" in lines 3-7, which rendering the claim indefinite because textual data located within the source content received via a user interface and it is unclear whether the source content and textual data are received via a user interface separately or not (see also 112(a) rejection).
Claims 8-14 are rejected for fully incorporating the deficiency of their respective base claims.
Claim 15 recites the limitation "the focal point of the source content is selected based on processing textual data within the source content" in lines 7-9, which rendering these claims indefinite because there are no further explanation in the specification except using .
Claims 16-20 are rejected for fully incorporating the deficiency of their respective base claims.
Claim 20 recites "determining a second location within the target content based on … the textual data …" in lines 1-3, which rendering the claim indefinite because it is unclear what is a second location within the target content for, focal point, image data, or textual data within target content?  For examination purpose, "determining a second location of the textual data within the target content based on … the textual data …" will be considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Osmond in view of Okamoto (US 2009/0041352 Al, published on 02/12/2009), hereinafter Okamoto, Kramer et al. (US 2005/0210380 A1, 09/22/2005), hereinafter Kramer, and Rohrabaugh (US 2002/0091738A1, published on 07/11/2002), hereinafter Rohrabaugh.

Independent Claim 1
Osmond discloses one or more non-transitory computer storage media (Osmond, 930 in Figure 9A; paragraph [0081]: storage device can be a hard disk or other types of computer readable media) storing computer-useable instructions that, when executed by one or more computing devices, causes the one or more computing devices to perform operations (Osmond, Figure 9; paragraph [0082]: software component stored in for providing target content based on source content and a plurality of re-sizing options (Osmond, Figure 3; paragraphs [0062]-[0063]: selected images to be placed in a template may be proportional or disproportional to different sizes of photo-regions in the template), the operations comprising: 
receiving, via a user interface, a source content selection indicating the source content, wherein the indicated source content includes a source width attribute, a source height attribute, image data, and  (Osmond, Figure 2 and 730 in Figure 7; paragraphs [0060] and [0074]: allow a user to choose an image to upload or to choose from a gallery of images via a graphical user interface 220) (Osmond, Figure 3; paragraphs [0063] and [0043]: a selected image to be placed in a template has length/width and height attributes which may be proportional or disproportional to a photo-region); 
receiving, via the user interface, a source focal point selection that indicates a focal point of the source content corresponding to a source focal region of the image data that is located at a source focal location within the source content (Osmond, paragraph [0042]: a user can select the focal point of the image, which can be used as a center to crop the image so that the image can be cropped and/or resize such that the focal point remains centered when the image is placed within the photo-regions; i.e., the location of the focal point within the source content must be known); 
receiving, via the user interface, a re-sizing option selection that indicates a first re-sizing option of the plurality of re-sizing options, wherein the first re-sizing option is associated with a target width attribute and a target height attribute (Osmond, 720 in Figure 7: paragraphs [0037]-[0039] and [0072]-[0073]: system can present one or more available templates from the template database to a user for selection, wherein each template includes one or more/multiple configurable regions, e.g., photo-regions, to include a visual representation associated with the item to be reviewed) (Osmond, paragraphs [0043]-[0044]: a user selects a photo-region in order to place an image inside the photo-region and a template may be manipulated to change the size of photo- regions which include length/width and height attributes); 
; 
;
generating the target content, wherein the target content includes the target width attribute, the target height attribute, the source focal region of the image data located at the target focal point within the target content,  (Osmond, paragraphs [0042]-[0043] and [0073]: source images can be cropped and/or resized 
Osmond fails to explicitly disclose (1) the source content includes textual data located at a source textual location within the source content; (2) determining a target focal point of the target content based on the source width and the source height attributes, the target width and the second target attributes associated with the first re-sizing option, and the source focal location, wherein the target focal point of the target content is located at a location different from the source focal location within the source content; (3) determining a target textual location within the target content based on the target focal point, the source textual location, and the textual data; (4) the target content includes a first layer comprising at least a portion of the image data, a second layer comprising at least a portion of the textual data, and the textual data located at the target textual location within the target content.
Okamoto teaches an image formation device and method (Okamoto, paragraph [0002]), wherein the source content includes textual data located at a source textual location within the source content (Okamoto, Figure 3; paragraphs [0068] and [0070]: an exemplary comic strip stored in a data storage unit as input image data, which include information on the comic image, information on a balloon region, and information on a text region, wherein the information on the text region includes a position of a boundary of the text region, the number of characters in the image of the text region, a size of the character/text size, and the like);
determining a target textual location within the target content based on the target focal point, the source textual location, and the textual data (Okamoto, Figures 20-23; paragraphs [0124]-[00126] and [0073]: calculating the position of the boundary of the text region within the output image based on the position of the boundary of the text region within the input image, text region reduction scale, and the position of the proximity point, which is also calculated from the position of the center of the comic image, i.e., focal point position before and after zooming, and the designated scale obtained by dividing the output image size by the input image size);
the target content includes  the textual data located at the target textual location within the target content (Okamoto, Figures 20-23; paragraphs [0129]-[0130] and [0132]: data output unit forms and outputs the text image data obtained by reducing each text region at each text region reduction scale RTn set by reduction scale setting unit and calculating the position of the boundary of each text region by position conversion units; and then displaying the processed image with text image data).
Osmond and Okamoto are analogous art because they are from the same field of endeavor, an image formation device and method.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Okamoto to Osmond, wherein (1) the source content includes textual data located at a source textual location within the source content; (2) determining a target textual location within the target content based on the target focal 
Osmond in view of Okamoto fails to explicitly disclose (1) determining a target focal point of the target content based on the source width and the source height attributes, the target width and the second target attributes associated with the first re-sizing option, and the source focal location, wherein the target focal point of the target content is located at a location different from the source focal location within the source content; (2) the target content includes a first layer comprising at least a portion of the image data and a second layer comprising at least a portion of the textual data.
Kramer teaches a system and a method for processing and displaying images, wherein determining a target focal point of the target content based on the source width and the source height attributes, the target width and the second target attributes associated with the first re-sizing option, and the source focal location, wherein the target focal point of the target content is located at a location different from the source focal location within the source content (Kramer, Figures 30A-J: paragraphs [0179], [0181], [0183], and [0189]-[0200]: the center of the focus zoom region 1109 in the zoomed-in-on image is determined according to the width and height attributes of the pre-zoomed image, xo and yo, the width and height attributes of the zoomed-in-on image, xz = xo*zF and yz =yo*zF, and the center of the i + xii)/2 and (yi + yii)/2 as described in paragraphs [0189]-[0195] before reposition to any positions as described in paragraph [0196], e.g., reposition so that the point corresponding to the center of the focus zoom region 1109 on the zoomed-in-on image to the point corresponding to the center of the user-defined polygon 1108 on the pre-zoom image as described in paragraph [0198], wherein zF is the focus zoom factor; i.e., after zoom without reposition, the x, y coordinates for center of the focus zoom region 1108 are changed from (xi + xii)/2 and (yi + yii)/2  to (xo - (xi + xii)/2)*zF, (yo - (yi + yii)/2) *zF when top left corner of the image (X0L, Y0L) = (0, 0) as described in paragraphs [0192]-[0193]).
Osmond in view of Okamoto, and Kramer are analogous art because they are from the same field of endeavor, a system and a method for processing and displaying images.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kramer to Osmond in view of Okamoto, determining a focal point of the target content based on the first width and the first height attributes of the source content, the second width and the second height attributes associated with the first re-sizing option, and the first location of the source, wherein the target focal point of the target content is located at a location different from the source focal location within the source content.  Motivation for doing so would allow a user to perceive a smoothly executed zoom and at the same time prevent cutting off a portion of image within focus zone (Kramer, paragraphs [0126] and [0174]).
Osmond in view of Okamoto and Kramer further discloses applying separate reduction scale setting units on image, balloon, and characters/text within balloon 
Osmond in view of Okamoto and Kramer fails to explicitly disclose wherein the target content includes a first layer comprising at least a portion of the image data and a second layer comprising at least a portion of the textual data.
Rohrabaugh teaches apparatus and methods for enabling zoom in the display of content (Rohrabaugh, ABSTRACT and paragraph [0004]), wherein the target content includes a first layer comprising at least a portion of the image data and a second layer comprising at least a portion of the textual data (Rohrabaugh, paragraph [0046]: content converter may layer the content by type, e.g., text can be put in one layer and GIF images in another).
Osmond in view of Okamoto and Kramer, and Rohrabaugh are analogous art because they are from the same field of endeavor, apparatus and methods for enabling zoom in the display of content.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Rohrabaugh to Osmond in view of Okamoto and Kramer, wherein the target content includes a first layer comprising at least a portion of the image data and a second layer comprising at least a portion of the textual data.  Motivation for doing so would allow to handle content differently in different layers according to different capabilities and enhance performance (Rohrabaugh, paragraph [0046]).

Claim 2
Osmond in view of Okamoto, Kramer, and Rohrabaugh discloses all the elements as stated in Claim 1 and further discloses wherein generating the target content comprises including an editable layer of the source content (Osmond, Figure3; paragraphs [0039], [0043]-[0044], and [0062]: the photo-review interface can enable a user to enter text, enter images, change size, drag and manipulate images, etc. in the configurable areas) (Okamoto, 604, 602, and 600 in Figure 5: applying separate reduction scale setting units on image, balloon, and characters/text within balloon) (Kramer, paragraph [0226]: allows a user to choose from among several options to modify the appearance of an object or objects or a scene depicted in a set of images, such as different colors or shades, e.g., red, light red, dark red, yellow, metallic yellow, etc., or different patterns, e.g., stripes, checks, herringbone, etc.) (Kramer, ABSTRACT; paragraphs [0033] and [0106]: enabling to display and hide image layers by manipulating the width and height parameters of image layers or adjusting width and height styles associated with images layers; i.e., the dimensions of each image layer can change separately as the zoom function is performed) (Rohrabaugh, paragraph [0046]: content converter may layer the content by type, e.g., text can be put in one layer and GIF images in another).

Claim 3
Osmond in view of Okamoto, Kramer, and Rohrabaugh discloses all the elements as stated in Claim 1 and further discloses generating a width scaling factor based on a comparison between the source width attribute and the target width attribute; generating a height scaling factor based on a comparison between the source height attribute and the target height attribute (Osmond, paragraphs [0041]-[0043]; Okamoto, paragraph [0073]; Kramer, paragraph [0195]: it is well known in the art that scaling/zooming factor is calculated by dividing the output image size/width/length/height by the input image size/width/length/height); and 
determining the target focal location within the target content based on the width scaling factor and the height scaling factor (Kramer, Figures 30A-J: paragraphs [0179], [0181], [0183], and [0189]-[0200]: the center of the focus zoom region 1109 in the zoomed-in-on image is determined according to the width and height attributes of the pre-zoomed image, xo and yo, the width and height attributes of the zoomed-in-on image, xz = xo*zF and yz =yo*zF, and the center of the focus zoom region 1108 in the pre-zoomed image, (xi + xii)/2 and (yi + yii)/2 as described in paragraphs [0189]-[0195] before reposition to any positions as described in paragraph [0196], e.g., reposition so that the point corresponding to the center of the focus zoom region 1109 on the zoomed-in-on image to the point corresponding to the center of the user-defined polygon 1108 on the pre-zoom image as described in paragraph [0198], wherein zF is the focus zoom factor; i.e., after zoom without reposition, the x, y coordinates for center of the focus zoom region 1108 are changed from (xi + xii)/2 and (yi + yii)/2  to (xo - (xi + xii)/2)*zF, (yo - (yi + yii)/2) *zF when top left corner of the image (X0L, Y0L) = (0, 0) as described in paragraphs [0192]-[0193]).

Claim 4
Osmond in view of Okamoto, Kramer, and Rohrabaugh discloses all the elements as stated in Claim 1 and further discloses wherein the textual data includes a first size attribute associated with the source content (Okamoto, Figure 3; paragraphs [0068] and [0070]: an exemplary comic strip stored in a data storage unit as input image data, which include information on the comic image, information on a balloon region, and information on a text region, wherein the information on the text region includes a position of a boundary of the text region, the number of characters in the image of the text region, a size of the character/text size, and the like) and the operations further comprise: 
determining a target size attribute of the textual data based on the target width and the target height attributes associated with the first re-sizing option; determining an updated target size attribute of the textual data based on the first size attribute, the source width and height attributes of the source content, and the target width and height attributes associated with the first re-sizing option (see 112(a)/(b) rejections) (Okamoto, Figure 12, paragraphs [0171]-[00173] and [0073]: calculating the size of the text region within the output image based on the designated scale obtained by dividing the output image size by the input image size and the size of the text region within the input image); 
updating the textual data to include an association with the determined updated target size attribute; generating the target content, wherein the updated textual data is located at the target textual location within the target content; and causing display, within the user interface, of the target content such that the updated textual data located at the target textual location within the target content is displayed based on the updated target size attribute (Okamoto, Figures 20-23; paragraphs [0129]-[0130] and [0132]: data output unit forms and outputs the text image data obtained by reducing each text region at each text region reduction scale RTn set by reduction scale setting unit and calculating the position of the boundary of each text region by position conversion units; and then displaying the processed image with text image data).

Claim 5
Osmond in view of Okamoto, Kramer, and Rohrabaugh discloses all the elements as stated in Claim 1 and further discloses wherein determining the target textual location within the target content is further based on a source size attribute of the textual data that is associated with the source content and a target size attribute of the textual data that is associated with the target content (Okamoto, Figures 20-23; paragraphs [0124]-[00126] and [0073]: calculating the position of the boundary of the text region within the output image based on the position of the boundary of the text region within the input image, text region reduction scale obtained by dividing the target text region size by the source text region size, and the position of the proximity point, which is also calculated from the position of the center of the comic image, i.e., focal point position before and after zooming, and the designated scale obtained by dividing the output image size by the input image size).

Claim 6
Osmond in view of Okamoto, Kramer, and Rohrabaugh discloses all the elements as stated in Claim 5 and further disclose wherein the first re-sizing option is further associated with a second target width attribute and a second target height attribute and the operations further comprise: generating a second target content, wherein the second target content includes the second target width attribute and the second target height attribute; causing simultaneous display, within the user interface, of the target content and the second target content; and enabling a user, of the user interface, to provide a selection of at least one of the simultaneously displayed target content and the second target content (Osmond, 340, 350 in Figure 3; paragraphs [0062], [0038]-[0039], and [0043]-[0044]: a photo-review template may comprise multiple configurable photo-regions 340,350 displayed simultaneously, wherein each region has different length/width and height attributes; also, enable a user to enter/change images, change size, drag and manipulate images, etc. in each photo-region).

Claim 7
Osmond in view of Okamoto, Kramer, and Rohrabaugh discloses all the elements as stated in Claim 1 and further disclose wherein a region of the image data is located at the source textual location within the source content and the operations further comprise: determining a feature encoded in the region of image data (Kramer, Figures 31-32; paragraphs [0205] and [0211]: the system allows a user to retrieve and view supplemental information, which includes software for executing other functions, text, graphics, etc., corresponding to particular areas of an image in a set of images displayed to a user in a currently viewable image layer; a tool bar button can be provided for user to invoke the supplemental information interactive function; position identifiers, which identify the position of each highlighted area relative to the x- and y-axis of the actual image; i.e., original source image); 
updating the textual data to include at least one of an updated color attribute, an updated size attribute, an updated font attribute, or an updated alignment attribute of the textual data based on the determined feature encoded in the region; and generating the target content, wherein the updated textual data and the region of the image data are layered at the target textual location within the target content based on the at least one of the updated color, size, font, or alignment attribute  (Kramer, Figure 32; paragraph  [0206]: the system calculate and update the desired position of the highlighted areas which containing supplemental information, e.g., text in Figure 32, relative to the image to which the highlighted area pertain, so that regardless of which other interactive functions might be carried out with respect to a given image, e.g., a zoom operation, a move interactive function, etc., the relative position of the highlighted areas with respect to the image will appear to remain constant from the perspective of the user; i.e., updated alignment of text to proper desired position during zooming or moving operations) (Kramer, Figures 35A-B; paragraph [0226]-[0228]: allows a user to choose from among several options in a tool bar button to modify the appearance of an object or objects or a scene depicted in a set of images, such as different colors or shades, i.e., updated color attribute).

Claim 8
Osmond discloses a computerized method for providing target content based on source content and a plurality of re-sizing options (Osmond, Figure 3; paragraphs [0062]-[0063]: selected images to be placed in a template may be proportional or disproportional to different sizes of photo-regions in the template), the method comprising: 
receiving, via a user interface, a first selection that indicates the source content of a first size (Osmond, Figure 2 and 730 in Figure 7; paragraphs [0060] and [0074]: allow a user to choose an image to upload or to choose from a gallery of images a graphical user interface 220) (Osmond, Figure 3; paragraphs [0063] and [0043]: a selected image to be placed in a template has length/width and height attributes which may be proportional or disproportional to a photo-region), a second selection that indicates a second size for the target content (Osmond, 720 in Figure 7: paragraphs [0037]-[0039] and [0072]-[0073]: system can present one or more available templates from the template database to a user for selection, wherein each template includes one or more/multiple configurable regions, e.g., photo-regions, to include a visual representation associated with the item to be reviewed) (Osmond, paragraphs [0043]-[0044]: a user selects a photo-region in order to place an image inside the photo-region and a template may be manipulated to change the size of photo-regions which include length/width and height attributes), and a third selection that indicates a focal point of the source content at a first location within the source content (Osmond, paragraph [0042]: a user can select the focal point of the image, which can be used as a center to crop the image so that the image can be cropped and/or resize such that the focal point remains centered when the image is placed within the photo-regions; i.e., the location of the focal point within the source content must be known), wherein the source content includes  (see 112(a)/(b) rejections);
;
generating the target content, wherein the target content conforms to the second size for the target content, and wherein the target content includes the focal point of the target content,  (Osmond, paragraphs [0042]-[0043] and [0073]: source images can be cropped and/or resized according to the sizes of photo-regions in the template such that the focal point remains centered when the image is placed within the photo-regions).
Osmond fails to explicitly disclose wherein (1) the source content includes textual data located at a second location within the source content; (2) determining a focal point of the target content based on the focal point of the source content, the first size of the source content, and the second size for the target content, wherein the focal point of the target content is located at a location different from the focal point of the source content; (3) the target content includes a first layer comprising at least a portion of image data within the source content and a second layer comprising at least a portion of the textual data.
Okamoto teaches an image formation device and method (Okamoto, paragraph [0002]), wherein the source content includes textual data located at a second location within the source content (Okamoto, Figure 3; paragraphs [0068] and [0070]: an exemplary comic strip stored in a data storage unit as input image data, which include information on the comic image, information on a balloon region, and information on a text region, wherein the information on the text region includes a position of a boundary of the text region, the number of characters in the image of the text region, a size of the character/text size, and the like);
Osmond and Okamoto are analogous art because they are from the same field of endeavor, an image formation device and method.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Okamoto to Osmond, wherein the source content includes textual data located at a source textual location within the source content.  Motivation for doing so would provide capability to output characters included in an image in such a manner that a reader can easily recognize without enormous efforts to resize input image data (Okamoto, paragraph [0011]).
Osmond in view of Okamoto fails to explicitly disclose wherein (1) determining a focal point of the target content based on the focal point of the source content, the first size of the source content, and the second size for the target content, wherein the focal point of the target content is located at a location different from the focal point of the source content; (2) the target content includes a first layer comprising at least a portion of image data within the source content and a second layer comprising at least a portion of the textual data.
 Kramer teaches a system and a method for processing and displaying images, wherein determining a focal point of the target content based on the focal point of the source content, the first size of the source content, and the second size for the target content, wherein the focal point of the target content is located at a location different from the focal point of the source content (Kramer, Figures 30A-J: paragraphs [0179], [0181], [0183], and [0189]-[0200]: the center of the focus zoom region 1109 in the zoomed-in-on image is determined according to the width and height attributes of the pre-zoomed image, xo and yo, the width and height attributes of the zoomed-in-on image, xz = xo*zF and yz =yo*zF, and the center of the focus zoom region 1108 in the pre-zoomed image, (xi + xii)/2 and (yi + yii)/2 as described in paragraphs [0189]-[0195] before reposition to any positions as described in paragraph [0196], e.g., reposition so that the point corresponding to the center of the focus zoom region 1109 on the zoomed-in-on image to the point corresponding to the center of the user-defined polygon 1108 on the pre-zoom image as described in paragraph [0198], wherein zF is the focus zoom factor; i.e., after zoom without reposition, the x, y coordinates for center of the focus zoom region 1108 are changed from (xi + xii)/2 and (yi + yii)/2  to (xo - (xi + xii)/2)*zF, (yo - (yi + yii)/2) *zF when top left corner of the image (X0L, Y0L) = (0, 0) as described in paragraphs [0192]-[0193]).

Osmond in view of Okamoto and Kramer further discloses applying separate reduction scale setting units on image, balloon, and characters/text within balloon (Okamoto, 604, 602, and 600 in Figure 5) and enabling to display and hide image layers by manipulating the width and height parameters of image layers or adjusting width and height styles associated with images layers; i.e., the dimensions of each image layer can change separately as the zoom function is performed (Kramer, ABSTRACT; paragraphs [0033] and [0106]).
Osmond in view of Okamoto and Kramer fails to explicitly disclose wherein the target content includes a first layer comprising at least a portion of image data within the source content and a second layer comprising at least a portion of the textual data.
Rohrabaugh teaches apparatus and methods for enabling zoom in the display of content (Rohrabaugh, ABSTRACT and paragraph [0004]), wherein the target content includes a first layer comprising at least a portion of image data within the source content and a second layer comprising at least a portion of the textual data (Rohrabaugh, paragraph [0046]: content converter may layer the content by type, e.g., text can be put in one layer and GIF images in another).
Osmond in view of Okamoto and Kramer, and Rohrabaugh are analogous art because they are from the same field of endeavor, apparatus and methods for enabling zoom in the display of content.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Rohrabaugh to Osmond in view of Okamoto and Kramer, wherein the target content includes a first layer comprising at least a portion of the image data .  Motivation for doing so would allow to handle content differently in different layers according to different capabilities and enhance performance (.

Claim 9
Osmond in view of Okamoto, Kramer, and Rohrabaugh discloses all the elements as stated in Claim 8 and further discloses wherein generating the target content comprises including an editable layer of the source content (Osmond, Figure3; paragraphs [0039], [0043]-[0044], and [0062]: the photo-review interface can enable a user to enter text, enter images, change size, drag and manipulate images, etc. in the configurable areas) (Okamoto, 604, 602, and 600 in Figure 5: applying separate reduction scale setting units on image, balloon, and characters/text within balloon) 

Claim 10
Osmond in view of Okamoto, Kramer, and Rohrabaugh discloses all the elements as stated in Claim 8 and further discloses generating a width scaling factor based on a comparison between a first width attribute associated with the source content of the first size and a second width attribute associated with the second size for the target content; generating a height scaling factor based on a comparison between a first height attribute associated with the source content of the first size and a second height attribute associated with the second size for the target content (Osmond, paragraphs [0041]-[0043]; Kramer, paragraph [0195]: it is well known in the art that scaling/zooming factor is calculated by dividing the output image size/width/length/height by the input image size/width/length/height); and
determining a first location within the target content based on the width scaling factor and the height scaling factor (Kramer, Figures 30A-J: paragraphs [0179], [0181], [0183], and [0189]-[0200]: the center of the focus zoom region 1109 in the zoomed-in-on image is determined according to the width and height attributes of the pre-zoomed image, xo and yo, the width and height attributes of the zoomed-in-on image, xz = xo*zF and yz =yo*zF, and the center of the focus zoom region 1108 in the pre-zoomed image, (xi + xii)/2 and (yi + yii)/2 as described in paragraphs [0189]-[0195] before reposition to any positions as described in paragraph [0196], e.g., reposition so that the point corresponding to the center of the focus zoom region 1109 on the zoomed-in-on image to the point corresponding to the center of the user-defined polygon 1108 on the pre-zoom image as described in paragraph [0198], wherein zF is the focus zoom factor; i.e., after zoom without reposition, the x, y coordinates for center of the focus zoom region 1108 are changed from (xi + xii)/2 and (yi + yii)/2  to (xo - (xi + xii)/2)*zF, (yo - (yi + yii)/2) *zF when top left corner of the image (X0L, Y0L) = (0, 0) as described in paragraphs [0192]-[0193]).

Claim 11
Osmond in view of Okamoto, Kramer, and Rohrabaugh discloses all the elements as stated in Claim 8 and further discloses wherein the textual data includes a first size attribute associated with source content (Okamoto, Figure 3; paragraphs [0068] and [0070]: an exemplary comic strip stored in a data storage unit as input image data, which include information on the comic image, information on a balloon region, and information on a text region, wherein the information on the text and the operations further comprise: 
determining a target size attribute of the textual data based on the second size for the target content; determining an update target size attribute of the textual data based on the first size attribute, a first width and height attributes of the source content, and a second width and height attributes associated with the second size for the target content (see 112(a)/(b) rejections) (Okamoto, Figure 12, paragraphs [0171]-[00173] and [0073]: calculating the size of the text region within the output image based on the designated scale obtained by dividing the output image size by the input image size and the size of the text region within the input image);
updating the textual data to include an association with the determined updated target size attribute; generating the target content, wherein the updated textual data is located at the second location within the target content; and causing display, within the user interface, of the target content such that the updated textual data located at the second location within the target content is displayed based on the updated target size attribute (Okamoto, Figures 20-23; paragraphs [0129]-[0130] and [0132]: data output unit forms and outputs the text image data obtained by reducing each text region at each text region reduction scale RTn set by reduction scale setting unit and calculating the position of the boundary of each text region by position conversion units; and then displaying the processed image with text image data).

Claim 12
Osmond in view of Okamoto, Kramer, and Rohrabaugh discloses all the elements as stated in Claim 11 and further discloses the second location within the target content is determined based on the first size attribute of the textual data that is associated with the source content and the updated target size attribute of the textual data that is associated with the target content (Okamoto, Figures 20-23; paragraphs [0124]-[00126] and [0073]: calculating the position of the boundary of the text region within the output image based on the position of the boundary of the text region within the input image, text region reduction scale obtained by dividing the target text region size by the source text region size, and the position of the proximity point, which is also calculated from the position of the center of the comic image, i.e., focal point position before and after zooming, and the designated scale obtained by dividing the output image size by the input image size).

Claim 13
Osmond in view of Okamoto, Kramer, and Rohrabaugh discloses all the elements as stated in Claim 11 and further discloses determining a third size for the target content associated with a third width attribute and a third height attribute; generating a second target content, wherein the second target content includes the third width attribute and the third height attribute; causing simultaneous display, within the user interface, of the target content and the second target content; and enabling a user, of the user interface, to provide a selection of at least one of the simultaneously displayed target content and the second target content (Osmond, 340, 350 in Figure 3; 

Claim 14
Osmond in view of Okamoto, Kramer, and Rohrabaugh discloses all the elements as stated in Claim 8 and further discloses wherein the textual data may be located at a second location within the source content (Okamoto, Figure 3; paragraphs [0068] and [0070]: an exemplary comic strip stored in a data storage unit as input image data, which include information on the comic image, information on a balloon region, and information on a text region, wherein the information on the text region includes a position of a boundary of the text region, the number of characters in the image of the text region, a size of the character/text size, and the like), and wherein a second region of the image data is located at the second location within the source content and the operations further comprise: determining a feature encoded in the second region of the image data (Kramer, Figures 31-32; paragraphs [0205] and [0211]: the system allows a user to retrieve and view supplemental information, which includes software for executing other functions, text, graphics, etc., corresponding to particular areas of an image in a set of images displayed to a user in a currently viewable image layer; a tool bar button can be provided for user to invoke the supplemental information interactive function; position identifiers, which identify the position of 
updating the textual data to include at least one of an updated color attribute, an updated size attribute, an updated font attribute, or an updated alignment attribute of the textual data based on the determined feature encoded in the second region; and generating the target content, wherein the updated textual data and the second region of the image data are layered at the target textual location within the target content based on the at least one of the updated color, size, font, or alignment attribute (Kramer, Figure 32; paragraph  [0206]: the system calculate and update the desired position of the highlighted areas which containing supplemental information, e.g., text in Figure 32, relative to the image to which the highlighted area pertain, so that regardless of which other interactive functions might be carried out with respect to a given image, e.g., a zoom operation, a move interactive function, etc., the relative position of the highlighted areas with respect to the image will appear to remain constant from the perspective of the user; i.e., updated alignment of text to proper desired position during zooming or moving operations) (Kramer, Figures 35A-B; paragraph [0226]-[0228]: allows a user to choose from among several options in a tool bar button to modify the appearance of an object or objects or a scene depicted in a set of images, such as different colors or shades, e.g., red, light red, dark red, yellow, metallic yellow, etc., or different patterns, e.g., stripes, checks, herringbone, etc.; i.e., updated color attribute).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Osmond in view of Yoo et al. (US 2016/0210768 A1, filed on 01/15/2015), hereinafter Yoo and Okamoto.

Claim 15
Osmond discloses a computer system comprising: one or more processors (Osmond, 910 in Figure 9A; paragraph [0079]: CPU or processor); and one or more non-transitory computer-readable storage media (Osmond, 930 in Figure 9A; paragraph [0081]: storage device can be a hard disk or other types of computer readable media), coupled with the one or more processors, having instructions stored thereon, which, when executed by the one or more processors, cause the computing system to provide (Osmond, Figure 9; paragraph [0082]: software component stored in a computer readable medium in connection with the necessary hardware components, such as the processor 910, bus 905, display 935, and so forth, to carry out the function): 
means for selecting source content (Osmond, Figure 2 and 730 in Figure 7; paragraphs [0060] and [0074]: allow a user to choose an image to upload or to choose from a gallery of images), a focal point of the source content (Osmond, paragraph [0042]: a user can select the focal point of the image), and at least one of a plurality of re-sizing options for target content (Osmond, 720 in Figure 7: paragraphs [0037]-[0039] and [0072]-[0073]: system can present one or more available templates from the template database to a user for selection, wherein each template includes one or more/multiple configurable regions, e.g., photo-regions, to include a visual representation associated with the item to be reviewed) (Osmond, paragraphs ; and 
means for generating the target content based on the source content, the focal point of the source content, and the plurality of resizing options (Osmond, paragraph [0042]: a user can select the focal point of the image, which can be used as a center to crop the image so that the image can be cropped and/or resize such that the focal point remains centered when the image is placed within the photo-regions; i.e., the target content must be generated according to location of the focal point) (Osmond, paragraphs [0042]-[0043] and [0073]: source images can be cropped and/or resized according to the sizes of photo-regions in the template),
wherein the target content includes the textual data located  (Osmond, 253 in Figure 2: textual data included within the source image 253; therefore, textual data must also be included within the target image), .
Osmond further disclose photo-review module can crop images based on a determined focal point of the image, e.g., a pre-associated image can include a focal point which can be used as a center to crop the image; images can also be cropped, rotated, skewed, and/or resized such that the focal point remains centered, wherein the focal point is determined/identified by analyzing metadata of the image (Osmond, paragraph [0042])
Osmond fails to explicitly disclose (1) wherein the focal point of the source content is selected based on processing textual data within the source content; (2) wherein the target content includes textual data located at a determined target textual location within the target content; (3) wherein the target textual location is determined based on a target focal point of the target content determined to be different from the location of the focal point of the source content.
Yoo teaches a system and a method for resizing an image (Yoo, paragraph [0001]), wherein the focal point of the source content is selected based on processing textual data within the source content (Yoo, Figures 8-11; paragraphs [0027], [0029]-[0034], [0042]-[0046], [0051]-[0053], [0056], [0058], and [0060]: processing textual data, e.g., detecting a plurality of text portions in the image, clustering text portions into at least one text region, determining layout information on the text region in the image, and then selecting a proper image resizing operation including the combination of seam carving operation, cropping operation, and scaling operation according to physical/logical layout information on the text region in the image, e.g., a number, sizes, locations, shapes, and/or text densities of the text regions in the image as well as a priority or weight of each of the text regions; i.e., the metadata of the source image, for identifying/determining the focal point/region before cropping and scaling so that the focal point/region remains centered in the target image as described in paragraph [0042] of Osmond, can include physical/logical layout information on the text region in the image obtained by processing textual data); 
wherein the target content includes textual data located at a determined target textual location within the target content (Yoo, Figure 8; paragraphs [0074]-[0080]: the target content 860 includes two text regions 862 and 864 located at a determined target textual location within the target content 860 according to two text regions 820 and 830 within the source content 810) and 
wherein  (Yoo, Figure 8; paragraphs [0074]-[0080]: the location of focal point/region of the target content 860, i.e., center of two text regions 862 and 864, is different from the location of focal point/region of the source content 810, i.e., center of two text regions 820 and 830).
Osmond and Yoo are analogous art because they are from the same field of endeavor, a system and a method for resizing an image.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Yoo to Osmond, wherein ; (2) the target content includes textual data located at a determined target textual location within the target content; and (3) wherein a target focal point of the target content is determined to be different from the location of the focal point of the source content.  Motivation for doing so would enhance readability and/or recognition of the text regions by users (Yoo, paragraph [0033]).
Okamoto in view of Yoo fails to explicitly disclose wherein the target textual location is determined based on a target focal point.
wherein the target textual location is determined based on a target focal point (Okamoto, Figures 20-23; paragraphs [0124]-[00126] and [0073]: calculating the position of the boundary of the text region within the output image based on the position of the boundary of the text region within the input image, text region reduction scale, and the position of the proximity point, which is also calculated from the position of the center of the comic image, i.e., focal point position before and after zooming, and the designated scale obtained by dividing the output image size by the input image size).
Okamoto in view of Yoo, and Okamoto are analogous art because they are from the same field of endeavor, an image formation device and method.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Okamoto to Okamoto in view of Yoo, wherein the target content includes textual data located at a determined target textual location within the target content.  Motivation for doing so would provide capability to output characters included in an image in such a manner that a reader can easily recognize without enormous efforts to resize input image data (Okamoto, paragraph [0011]).

Claim 16
Osmond in view of Yoo and Okamoto discloses all the elements as stated in Claim 15 and further discloses means for receiving, via a user interface, a first selection that indicates the source content, wherein the indicated source content includes a first width attribute, a first height attribute, image data (Osmond, Figure 2 and 730 in and the textual data located at a second location within the source content (Okamoto, Figure 3; paragraphs [0068] and [0070]: an exemplary comic strip stored in a data storage unit as input image data, which include information on the comic image, information on a balloon region, and information on a text region, wherein the information on the text region includes a position of a boundary of the text region, the number of characters in the image of the text region, a size of the character/text size, and the like).

Claim 17
Osmond in view of Yoo and Okamoto discloses all the elements as stated in Claim 16 and further discloses means for receiving, via the user interface, a second selection that updates the focal point of the source content, wherein the focal point of the source content corresponds to a first region of the image data that is located at a first location within the source content (Osmond, paragraph [0042]: photo-review module can crop images based on a determined focal point of the image, e.g., a pre-associated image can include a focal point which can be used as a center to crop the image; images can also be cropped, rotated, skewed, and/or resized such that the focal point remains centered, wherein the focal point is determined/identified by analyzing metadata of the image; a user can also select the focal point of the image; 

Claim 18
Osmond in view of Yoo and Okamoto discloses all the elements as stated in Claim 17 and further discloses means for receiving, via the user interface, a third selection that indicates a first re-sizing option of the plurality of re-sizing options, wherein the first re-sizing option is associated with a second width attribute and a second height attribute (Osmond, 720 in Figure 7: paragraphs [0037]-[0039] and [0072]-[0073]: system can present one or more available templates from the template database to a user for selection, wherein each template includes one or more/multiple configurable regions, e.g., photo-regions, to include a visual representation associated with the item to be reviewed) (Osmond, paragraphs [0043]-[0044]: a user selects a photo-region in order to place an image inside the photo-region and a template may be manipulated to change the size of photo- regions which include length/width and height attributes).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Osmond in view of Yoo and Okamoto as applied to Claim 18 above, and further in view of Kramer.

Claim 19
Osmond in view of Yoo and Okamoto discloses all the elements as stated in Claim 18 and except failing to explicitly disclose wherein determining the focal point of the target content is based on the first width and the first height attributes of the source content, the second width and the second height attributes associated with the first re-sizing option, and the first location of the source content.
Kramer teaches a system and a method for processing and displaying images, wherein determining the focal point of the target content is based on the first width and the first height attributes of the source content, the second width and the second height attributes associated with the first re-sizing option, and the first location of the source content (Kramer, Figures 30A-J: paragraphs [0179], [0181], [0183], and [0189]-[0200]: the center of the focus zoom region 1109 in the zoomed-in-on image is determined according to the width and height attributes of the pre-zoomed image, xo and yo, the width and height attributes of the zoomed-in-on image, xz = xo*zF and yz =yo*zF, and the center of the focus zoom region 1108 in the pre-zoomed image, (xi + xii)/2 and (yi + yii)/2 as described in paragraphs [0189]-[0195] before reposition to any positions as described in paragraph [0196], e.g., reposition so that the point corresponding to the center of the focus zoom region 1109 on the zoomed-in-on image to the point corresponding to the center of the user-defined polygon 1108 on the pre-zoom image as described in paragraph [0198], wherein zF is the focus zoom factor; i.e., after zoom without reposition, the x, y coordinates for center of the focus zoom region 1108 are changed from (xi + xii)/2 and (yi + yii)/2  to (xo - (xi + xii)/2)*zF, (yo - (yi + yii)/2) *zF when top left corner of the image (X0L, Y0L) = (0, 0) as described in paragraphs [0192]-[0193]).


Claim 20
Osmond in view of Yoo, Okamoto, and Kramer discloses all the elements as stated in Claim 19 and further discloses determining a second location of the textual data within the target content based on the focal point of the target content, the second location within the source content, and the textual data, wherein the textual data includes size attributes (see 112 (a)/(b) rejections) (Okamoto, Figures 20-23; paragraphs [0124]-[00126] and [0073]: calculating the position of the boundary of the text region within the output image based on the position of the boundary of the text region within the input image, text region reduction scale, and the position of the proximity point, which is also calculated from the position of the center of the comic image, i.e., focal point position before and after zooming, and the designated scale obtained by dividing the output image size by the input image size).

Response to Arguments
Applicant’s arguments filed on 12/30/2020 with respect to Claims 1-20 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in some of arguments, and some of arguments are not persuasive. 
Applicant argues on Pages 14-17 of the Remarks that ' Kramer in combination with the other references fails to teach or suggest: "determining a target focal point of the target content based on the source width and the source height attributes, the target width and the target height attributes associated with the first re-sizing option, and the source focal location, wherein the target focal point of the target content is located at a location different from the source focal location within the source content," as recited in amended claim 1 '.
In response, examiner respectfully disagrees.  Kramer teaches in Figures 30A-J and paragraphs [0179], [0181], [0183], and [0189]-[0200] that the center of the focus zoom region 1109 in the zoomed-in-on image is determined according to the width and height attributes of the pre-zoomed image, xo and yo, the width and height attributes of the zoomed-in-on image, xz = xo*zF and yz =yo*zF, and the center of the focus zoom region 1108 in the pre-zoomed image, (xi + xii)/2 and (yi + yii)/2 as described in paragraphs [0189]-[0195] before reposition to any positions as described in paragraphs  [0196] and [0198], wherein zF is the focus zoom factor; i.e., after zoom without reposition, the x, y coordinates for center of the focus zoom region 1108 are changed from (xi + xii)/2 and (yi + yii)/2  to (xo - (xi + xii)/2)*zF, (yo - (yi + yii)/2) *zF when 0L, Y0L) = (0, 0) as described in paragraphs [0192]-[0193]).  Therefore,  Kramer DOES.
Applicant further argues on Pages 17-18 of the Remarks that ' The combination of references fails to teach or suggest: "determining a target textual location within the target content based on the target focal point, the source textual location , and the textual data," as recited by amended claim 1 '.
In response, examiner respectfully disagrees.  Okamoto teaches in Figures 20-23 and paragraphs [0124]-[00126] and [0073] that calculating the position of the boundary of the text region within the output image based on the position of the boundary of the text region within the input image, text region reduction scale, and the position of the proximity point, which is also calculated from the position of the center of the comic image, i.e., focal point position before and after zooming, and the designated scale obtained by dividing the output image size by the input image size.  Also, according to Kramer's teaching described above, focal point positions with respect to upper left corner of the source image and the target image are different after zooming even though they remain centered, therefore the combination of references DOES teach or suggest: "determining a target textual location within the target content based on the target focal point, the source textual location, and the textual data, wherein the target focal point of the target content is located at a location different from the source focal location within the source content " as recited by amended claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Thurs, and alternating Fri: 9:30 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        
/REZA NABI/Primary Examiner, Art Unit 2175